DETAILED ACTION
Office Action Summary
Instant application claims priority to 11/08/2018.
Claims 1-20 are pending in the instant application.
Claims 1-20 are rejected.
Instant office action is in response to applicant’s amendments/arguments filed 3/24/2022.  
Applicants amendments overcome the previously filed 35 USC 101 and 112 rejections.
Applicants amendments change the scope of the instant invention and upon further search and consideration a new art rejection is put forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8-9, 11-15 and 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Baluja et al. (US Patent No: 7,891,005 B1) hereinafter referred to as Baluja in view of Baluja et al. (US Patent No: 7,917,508 B1) hereinafter referred to as Baluja2.


As per claims 1, 11 and 20, Baluja teaches … generate, for record al on a backend question bank data storage, one or more question strings and a plurality of candidate answer strings having one or more correct answer strings, each question string stored on the backend question bank data storage including at least a question including string tokens directed to a first semantic object type, and each of the candidate answer strings including string tokens directed to a second semantic object type and free of string tokens directed to the first semantic object type, the first semantic object type and the second semantic object type related through one or more transformed classification relationships; (Baluja, figure 2-4, teaches generating a plurality of potential answers, where answers are classified as upright or not and figure 2)
control rendering of the one or more question strings and the plurality of candidate answer strings on a display of a computing device requesting access to the hosted service; (Baluja, figure 2-4, teaches generating a plurality of potential answers, where answers are classified as upright or not, where user needs to select correct images)
receive, from the computing device, one or more input data sets representing a selected subset of the plurality of candidate answer strings; and (Baluja, figure 2-4, teaches generating a plurality of potential answers, where answers are classified as upright or not, where user needs to select correct images)
responsive to the selected subset of the plurality of candidate answer strings matching the one or more correct answer strings, generate signals for provisioning access to the hosted service. (Baluja, figure 2-4, teaches generating a plurality of potential answers, where answers are classified as upright or not, where user needs to select correct images, upon correct selection user is granted access)
but Baluja does not teach wherein each string token comprises a word
however Baluja2 , figure 2B teaches that images displayed with words entered as the answer so the tokens are words.
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of Baluja with the method of Baluja2, as it is simply substituting one challenge type with another.

As per claims 2 and 12, Baluja in view of Baluja2 teaches … wherein the one or more question strings are each directed to questions in relation to a positional arrangement of objects of the first semantic object type, and the plurality of candidate answer strings are directed to answers in relation to a positional arrangement of objects of the second semantic object type; and wherein the one or more correct answer strings are directed to correct statements whereby the positional arrangement of objects of the first semantic object type is represented in accordance with objects of the second semantic object type. (Baluja, figure 2-4, teaches generating a plurality of potential answers, where answers are classified as upright or not, where user needs to select correct images in other words matching more than one upright images)

As per claims 3 and 13, Baluja in view of Baluja2 teaches … wherein the first semantic object type includes object classifications, and wherein the second semantic object type includes tangible objects, and wherein the one or more transformed classification relationships between the object classifications and the tangible objects is represented in each correct answer string of the one or more correct answer strings. (Baluja, column 4 line 66 to column 5 line 7, teaches images may be people or animals i.e. tangible)

As per claims 4 and 14, Baluja in view of Baluja2 teaches … wherein the first semantic object type and the second semantic object type each pertain to otherwise disjointed taxonomic structures, and wherein each question string of the one or more question strings includes a string subsection representing a stated overlap between the taxonomic structures of the first semantic object type and the second semantic object type to establish the one or more transformed classification relationships; and wherein the one or more transformed classification relationships between the first semantic object type and the second semantic object type is represented in each correct answer string of the one or more correct answer strings. (Baluja, column 4 line 66 to column 5 line 7, teaches images may be different classes)

As per claims 5 and 15, Baluja in view of Baluja2 teaches … wherein the first semantic object type and the second semantic object type have a first common classification relationship, and wherein each question string of the one or more question strings includes a string subsection representing a stated overlap between the taxonomic structures of the first semantic object type and the second semantic object type to establish a second common classification relationship; wherein both the first common classification relationship and the second common classification relationship between the first semantic object type and the second semantic object type is represented in each correct answer string of the one or more correct answer strings; and wherein the plurality of candidate answer strings includes a decoy subset having one or more decoy answer strings. (Baluja, figure 4, teaches multiple images where some images overlap where user has to choose upright images)

As per claims 8 and 18, Baluja in view of Baluja2 teaches … wherein the one or more question strings and the plurality of candidate answer strings are rendered as webpage objects, and wherein the plurality of candidate answer strings are interactive webpage objects that are selectable to establish the selected subset of the plurality of candidate answer strings. (Baluja, figure 4, shows a webpage with the images as objects on the screen)

As per claims 9 and 19, Baluja in view of Baluja2 teaches … wherein the one or more transformed classification relationships is established as a location in which the objects of the first semantic object type reside or the positional arrangement of objects is based on a hypothetical geographical positional arrangement in Euclidean space. (Baluja, figure 4, is looking for a particular arrangement of shape i.e. positional arrangement in Euclidean space)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-7 and 16-17 rejected under 35 U.S.C. 103 as being unpatentable over Baluja in view of Baluja2 and further in view of Rajput et al. (US Pre-Grant Publication No: 2020/0099713 A1) hereinafter referred to as Rajput.

As per claims 6 and 16, Baluja in view of Baluja2 does not explicitly teach comprising: responsive to the selected subset of the plurality of candidate answer strings matching the one or more decoy answer strings, generating signals for appending an identifier of the computing device to a blacklist data structure. 
However, Rajput [0043]-[0044], teaches using captcha and blacklisting unsolved, when the answer is incorrect that is the decoy.
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of Baluja with the method of Rajput, so to help and deter bots from learning the captcha and gaining unwanted access.

As per claims 7 and 17, Baluja in view of Baluja2 in view of Rajput teaches … wherein the blacklist data structure maintains a record of identifiers of computing devices suspected of being reverse-Turing test solving automatons. (Rajput, figure 3, teaches tracking a BOT database in item 380)
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of Baluja with the method of Rajput, so to help and deter bots from learning the captcha and gaining unwanted access.

As per claim 10, Baluja in view of Baluja2 teaches … wherein a number of transformed classification relationships of the one or more transformed classification relationships or a number of plurality of candidate answer strings is determined dynamically based on a suspicion score associated with a particular user of the hosted service, the suspicion score determined at least based on monitored usage characteristics of the hosted service.
However, Rajput [0043]-[0044], teaches using captcha and blacklisting unsolved, when the answer is incorrect that is the decoy and also having a suspicious score.
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of Baluja with the method of Rajput, so to help and deter bots from learning the captcha and gaining unwanted access.

Other Related Art
Yang (9003511) teaches “At block 314, the process determines, from among a set of policy actions, a particular policy action that the index value identifies. For example, the normalized hash value is used to select one policy action from among the actions shown in policy action array 320. In various embodiments, available policy actions may include two or more of: Pass the message(s) toward server computer 120; Drop the message(s) without informing client computer 102; Drop the message(s) and close the connection; Redirect the client computer 102 to an error page; Redirect the client computer 102 to a challenge page such as a CAPTCHA page; Inject an application cookie into the message stream; Block the IP address of client computer 102 by storing IP address information on the security device 106, and/or by informing other computing devices in network 104; Block an application user that is identified in the message(s); Whitelist the IP address of client computer 102; Blacklist the IP address of client computer 102; or others.”
Bronstein  (7841940) teaches “A human test that is based on a human conceptual capability. A human test according to the present techniques includes posing a question that is selected to exercise a human conceptual capability, obtaining an answer to the question, and comparing the answer to a correct answer that would be rendered by a human being.”
Hachey (10097360) teaches “Techniques for verifying a user is human as opposed to a machine are provided. A series of images may be presented to the user sequentially along with a challenge question that instructs the user to select the image that is responsive to the challenge question. If the user selects the correct image, there likelihood that the user is a human as opposed to a machine is greatly increased. Techniques for varying certain parameters associated with display of images and challenge question are also provided. The variations in these parameters may further help distinguish human users from machines.”
Barborak (9146917) teaches “A method of validating that a user is human. A user question is generated using a computerized device. The user question is output to a user. A user response to the user question is received from the user. The user response is validated as having been provided by a human”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIMON P KANAAN/Primary Examiner, Art Unit 2492